UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                7/9/2021
                                                                       :
ROBERT SANDERS,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    19-cv-5525 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
PETAR SIMONOVIC, JOSE CINTRON, and RICAHRD :
JOHNSON,                                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

          On February 23, 2021, the Court dismissed Plaintiff’s Section 1983 claims against

Simonovic and Cintron with prejudice as time-barred but permitted Plaintiff to amend the claims

the complaint to add allegations in connection with injuries allegedly incurred while at Samaritan

Day Top Village. The Court set a deadline for the amended complaint of April 23, 2021. Dkt.

No. 52.

          Plaintiff did not file an amended complaint. Instead, on March 4, 2021, Plaintiff

appealed the Court’s decision to the Second Circuit. Dkt. No. 53. The Second Circuit dismissed

the appeal as moot after determining “sua sponte that it lacks jurisdiction over th[e] appeal

because a final order has not been issued by the district court as contemplated by 28 U.S.C.

§ 1291.” No. 21-600 (2d Cir. July 1, 2021), Dkt. Nos. 37, 38.

           On June 1, 2021, the remaining defendant, Johnson, who was served on March 30,

2021, moved to dismiss the complaint as against him. Dkt. No. 56; see also Dkt. No. 54.

          If Plaintiff intends to oppose Defendant Johnson’s motion to dismiss, he shall submit an

opposition brief by August 20, 2021. Defendant Johnson’s reply will be due September 3, 2021.
      The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.



      SO ORDERED.

Dated: July 9, 2021                                 __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                2
